Order entered June 24, 1983 in Supreme Court, New York County (Hortense Gabel, J.), which denied defendant’s motion to strike the action from the calendar, compel plaintiff’s answering of interrogatories and to appoint a referee to supervise disclosure, unanimously modified, on the law and the facts and in the exercise of discretion, to the extent of directing defendant to answer the questions propounded, and the order is otherwise, affirmed, without costs. While there was no need to strike the action from the Trial Calendar merely because a dispute existed over some questions put to plaintiff, neither should the defendant be precluded from seeking answers which were properly within the scope of discovery available under part B of section 236 of the Domestic Relations Law. (Schulman v Neubardt; 87 AD2d 587, 588; Cohen v Heine & Co., 39 AD2d 563; Roussos v Roussos, 106 Mise 2d 583.) There was certainly no waiver by defendant of her right to seek answers to her questions (Cohen v Heine & Co., supra), and we do not perceive defendant’s actions as intending, or even promoting, delay. Concur ■— Sullivan, J. P., Ross, Carro, Asch and Bloom, JJ.